          Case 5:20-cv-04898-JLS Document 1 Filed 10/05/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT

              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARIE LEIBY and RICHARD LEIBY,                    : NO.
Individually and as Husband and Wife,             :
                        Plaintiffs                :
                                                  :
                v.                                :
                                                  :
THE PEPSI BOTTLING GROUP, INC. and                :
DOLLAR GENERAL CORPORATION,                       :
                    Defendants                    : JURY TRIAL DEMANDED


                                        COMPLAINT

      Plaintiffs, Marie Leiby and Richard Leiby, Individually and as Husband and Wife, by

and through counsel, Cohen, Feeley, Altemose & Rambo, P.C., bring this Complaint

against The Pepsi Bottling Group, Inc. and Dollar General Corporation, and in support

hereof, aver as follows:

      1. Plaintiff, Marie Leiby (“Plaintiff”), is an adult individual who is a citizen of the

Commonwealth of Pennsylvania, residing at 8423 Bake Oven Road, Germansville, PA

18053.

      2. Plaintiff, Richard Leiby (“Spouse-Plaintiff”), is an adult individual who is a citizen

of the Commonwealth of Pennsylvania, residing at 8423 Bake Oven Road, Germansville,

PA 18053.

      3. At all times relevant hereto, Plaintiff and Spouse-Plaintiff resided together as

husband and wife.
          Case 5:20-cv-04898-JLS Document 1 Filed 10/05/20 Page 2 of 11




      4. Defendant, The Pepsi Bottling Group, Inc. (“Pepsi Bottling”), is a corporation, or

other business entity and citizen of the States of Delaware and New York, having a

principal place of business located at 700 Anderson Hill Road, Purchase, NY 10577.

      5. Defendant, Dollar General Corporation (“Dollar General”), is a corporation, or

other business entity and citizen of the State of Tennessee, having a principal place of

business located at 100 Mission Ridge, Goodlettsville, TN 37072.

      6. At all times relevant hereto, Defendants acted individually and by and through

their agents, servants, workmen and/or employees acting within the course and scope of

their employment and in furtherance of Defendants’ business interests.

      7. At all times relevant hereto, Defendant, Dollar General, owned, possessed,

cared for, managed, maintained, operated and staffed the Dollar General store located at

5432 Oakwood Lane, Schnecksville, PA 18078 (the “Store”).

      8. On or about August 31, 2020, Plaintiff was a customer of the Store and was

inside the Store premises walking in an area designated by Defendant, Dollar General, for

customer pedestrian traffic.

      9. On the date and at the time and place as aforesaid, an agent, servant, workman

and/or employee of Defendant, Dollar General, or Defendant, Pepsi Bottling, acting within

the course and scope of his or her employment for his or her employer, was also inside

the Store and possessed a cart.

      10. At all times relevant hereto, both Defendants knew, or should have known, that

an agent, servant, workman and/or employee of Defendant, Dollar General, or Defendant,

Pepsi Bottling, acting within the course and scope of his or her employment for his or her

employer, was inside the Store and possessed a cart.


                                             2
           Case 5:20-cv-04898-JLS Document 1 Filed 10/05/20 Page 3 of 11




       11. At all times relevant hereto, said employee was inside the Store and

conducting his or her activities with the express or implied permission of both Defendants.

       12. On the date and at the time and place as aforesaid, said employee was in a

position out of Plaintiff’s view of said person, either completely behind or to the side of

Plaintiff, and while either walking or standing, pushed or placed a cart possessed by said

employee into Plaintiff, and the cart struck her, causing her to fall and to suffer the injuries

and damages more fully set forth at length below.

                                            COUNT I

                       Marie Leiby v. The Pepsi Bottling Group, Inc.

       13. Plaintiff, Marie Lieby, incorporates by reference all preceding paragraphs of

this Complaint as if fully set forth at length herein.

       14. The aforesaid accident was caused by the negligence and carelessness of

Defendant, The Pepsi Bottling Group, Inc., in that said Defendant, inter alia, did:

               (a). fail to observe Plaintiff and avoid striking her with the cart;

               (b). place or push the cart when Plaintiff was within striking distance of the
       cart;

            (c). continue to approach Plaintiff when Defendant knew or should have
       known that she could not observe the approach;

               (d). walk so close to Plaintiff that Plaintiff could be struck by the cart;

             (e). perform work in pedestrian aisleways during the business’s normal
       business hours where Defendant knew or should have known that customers would
       be walking;

            (f). continue to approach Plaintiff when Defendant knew or should have
       known that the cart may strike her;

              (g). fail to wait until all pedestrians were clear prior to and during Defendant’s
       work in the Store;


                                                3
   Case 5:20-cv-04898-JLS Document 1 Filed 10/05/20 Page 4 of 11




      (h). fail to wait until after normal business hours to perform the work that
Defendant needed to perform in the Store;

      (i). fail to barricade or block off the areas where Defendant would be using
and walking with the cart and performing its work from Store customers;

       (j). fail to warn Plaintiff and other customers of the work that was being
done, the presence of Defendant and the cart, and the anticipated movements of
Defendant and the cart;

       (k). fail to observe the location and movements of the cart;

       (l). fail to properly control the cart;

       (m). fail to coordinate its work with store operations so as to eliminate the
potential that the cart may strike a customer in any pedestrian walkways within the
Store;

      (n). fail to keep a constant view ahead of Defendant as Defendant was
walking or placing the cart;

       (o). fail to see Plaintiff who was in open view;

       (p). watch where Defendant was walking;

       (q). place or push the cart while distracted;

       (r). fail to train its employees regarding the safe performance of work in a
Store that was open for business with customers present;

       (s). fail to provide safe pedestrian walkways in the Store;

       (t). fail to provide a safe entrance to and exitway from the Premises;

       (u). fail to hire, employ and/or promote various agents, servants, workmen
and/or employees with the responsibility and obligation to properly protect
customers from being struck by carts;

       (v). fail to use reasonable care in hiring, employing and/or promoting various
agents, servants, workmen and/or employees who had the responsibility and
obligation to properly protect customers from being struck by carts;

       (w). fail to hire, employ and/or promote various agents, servants, workmen
and/or employees with the responsibility and obligation to properly supervise and
conduct the operation of the Store;


                                          4
          Case 5:20-cv-04898-JLS Document 1 Filed 10/05/20 Page 5 of 11




              (x). permit the various agents, servants, workmen and/or employees who
       had the responsibility and obligation to properly protect customers from being
       struck by carts and to supervise and conduct the operation of the Store to continue
       to work as agents, servants, workmen and/or employees, when said Defendant
       knew, or should have known, that said agents, servants, workmen and/or
       employees were unable to and/or incapable of properly performing the
       requirements of their respective employments;

              (y). fail to establish rules, policies, procedures and programs governing the
       protection of customers from being struck by carts and conducting the supervison
       and operation of the Store;

             (z). fail to comply with its own rules, policies, procedures and programs
       governing the protection of customers from being struck by carts and conducting
       the supervision and operation of the Store;

               (aa). breach duties in Defendant’s contract with third parties that were
       designed and intended to protect customers of the Store from being injured or killed
       by Defendant’s work activities when such failure increased the risk of harm to
       Plaintiff and/or Plaintiff reasonably relied upon Defendant's compliance with said
       duty by walking in the area where the accident occurred;

               (bb). undertake, gratuitously or for consideration, all duties set forth in
       subparagraphs (a) through (aa) and fail to comply with said duties when such
       failure increased the risk of harm to Plaintiff and/or Plaintiff reasonably relied upon
       Defendant's compliance with said duty by walking in the area where the accident
       occurred, in violation of the Restatement (Second) of Torts, Section 323, 324, 324A
       and 344.


       15. Solely as a result of the carelessness and negligence of Defendant, Plaintiff

was caused to suffer injuries to her bones, joints, muscles, tendons, blood vessels and

soft tissues throughout her entire body, both internally and externally, all of which may be

permanent, including, but not limited to: multiple fractures to the left knee cap requiring

surgery and causing internal derangement of the bones and tissues of the knee.

       16. As a result of the above injuries, Plaintiff has been and may be in the future

obliged to expend various and diverse sums of money for medicine and medical treatment

in an effort to cure the above injuries, all to her great loss and detriment.


                                               5
           Case 5:20-cv-04898-JLS Document 1 Filed 10/05/20 Page 6 of 11




       17. As a result of the above accident and injuries sustained thereby, Plaintiff has

suffered physical pain, mental anguish, anxiety, embarrassment and humiliation and may

continue to suffer the same for an indefinite period of time in the future, all to her great

loss and detriment.

       18. As a result of the above injuries, Plaintiff has been unable to engage in her

usual and customary social and recreational activities and other life’s pleasures may be

prevented from engaging in such activities in the future, all to her great loss and detriment.

       WHEREFORE, Plaintiff, Marie Leiby, demands judgment against Defendant, The

Pepsi Bottling Group, Inc., in an amount in excess of Seventy-Five Thousand ($75,000),

plus interest, costs of suit, delay damages and other relief as this Honorable Court deems

just and proper.

                                            COUNT II

                         Marie Leiby v. Dollar General Corporation

       19. Plaintiff, Marie Lieby, incorporates by reference all preceding paragraphs of

this Complaint as if fully set forth at length herein.

       20. The aforesaid accident was caused by the negligence and carelessness of

Defendant, Dollar General Corporation, in that said Defendant, inter alia, did:


               (a). fail to observe Plaintiff and avoid striking her with the cart;

               (b). place or push the cart when Plaintiff was within striking distance of the
       cart;

            (c). continue to approach Plaintiff when Defendant knew or should have
       known that she could not observe the approach;

               (d). walk so close to Plaintiff that Plaintiff could be struck by the cart;



                                                6
   Case 5:20-cv-04898-JLS Document 1 Filed 10/05/20 Page 7 of 11




      (e). perform work in pedestrian aisleways during the business’s normal
business hours where Defendant knew or should have known that customers would
be walking;

     (f). continue to approach Plaintiff when Defendant knew or should have
known that the cart may strike her;

       (g). fail to wait until all pedestrians were clear prior to and during Defendant’s
work in the Store;

      (h). fail to wait until after normal business hours to perform the work that
Defendant needed to perform in the Store;

      (i). fail to barricade or block off the areas where Defendant would be using
and walking with the cart and performing its work from Store customers;

       (j). fail to warn Plaintiff and other customers of the work that was being
done, the presence of Defendant and the cart, and the anticipated movements of
Defendant and the cart;

       (k). fail to observe the location and movements of the cart;

       (l). fail to properly control the cart;

       (m). fail to coordinate its work with store operations so as to eliminate the
potential that the cart may strike a customer in any pedestrian walkways within the
Store;

      (n). fail to keep a constant view ahead of Defendant as Defendant was
walking or placing the cart;

       (o). fail to see Plaintiff who was in open view;

       (p). watch where Defendant was walking;

       (q). place or push the cart while distracted;

       (r). fail to train its employees regarding the safe performance of work in a
Store that was open for business with customers present;

       (s). fail to provide safe pedestrian walkways in the Store;

       (t). fail to provide a safe entrance to and exitway from the Premises;




                                          7
   Case 5:20-cv-04898-JLS Document 1 Filed 10/05/20 Page 8 of 11




       (u). permit vendors to make deliveries and remove product and to perform
work during normal business hours in areas of the Store where it was foreseeable
that customers would be present;

       (v). fail to coordinate the work of its vendors with Store operations in such a
manner so as to eliminate the potential for vendors performing work within the
Store to encounter customers walking in pedestrian walkways within the Store;

      (w). fail to wait until all pedestrians were clear prior to and during the work of
Defendant’s vendor in the Store;

      (x). fail to wait until after normal business hours to allow Defendant’s
vendors to perform the work that they needed to perform in the Store;

      (y). fail to barricade or block off the areas to be used by the vendors of
Defendant for walking with the cart and performing their work so as to prevent their
contact with Store customers walking in designed pedestrian walkways;

      (z). fail to warn Plaintiff and other customers of the work that was being
done by Defendant’s vendors, the presence of Defendant’s vendors and the cart,
and the anticipated movements of Defendant’s vendors and the cart;

       (aa). fail to hire, employ and/or promote various agents, servants, workmen
and/or employees with the responsibility and obligation to properly protect
customers of the Store from being struck by carts;

       (bb). fail to use reasonable care in hiring, employing and/or promoting
various agents, servants, workmen and/or employees who had the responsibility
and obligation to properly protect customers of the Store from being struck by carts;

       (cc). fail to hire, employ and/or promote various agents, servants, workmen
and/or employees with the responsibility and obligation to properly supervise and
conduct the operation of the Store and to supervise Defendant’s vendors;

       (dd). permit the various agents, servants, workmen and/or employees who
had the responsibility and obligation to properly protect customers from being
struck by carts and to supervise and conduct the operation of the Store and
supervise Defendant’s vendors to continue to work as agents, servants, workmen
and/or employees, when said Defendant knew, or should have known, that said
agents, servants, workmen and/or employees were unable to and/or incapable of
properly performing the requirements of their respective employments;

       (ee). fail to establish rules, policies, procedures and programs governing the
protection of customers from being struck by carts and conducting the supervision
and operation of the Store and the supervision of Defendant’s vendors;


                                        8
          Case 5:20-cv-04898-JLS Document 1 Filed 10/05/20 Page 9 of 11




             (ff). fail to comply with its own rules, policies, procedures and programs
       governing the protection of customers from being struck by carts and conducting
       the supervision and operation of the Store and the supervision of Defendant’s
       vendors;

              (gg). breach duties in Defendant’s contract with third parties that were
       designed and intended to protect customers of the Store from being injured or killed
       by Defendant’s or its vendors work activities when such failure increased the risk of
       harm to Plaintiff and/or Plaintiff reasonably relied upon Defendant's compliance with
       said duty by walking in the area where the accident occurred;

               (hh). undertake, gratuitously or for consideration, all duties set forth in
       subparagraphs (a) through (aa) and fail to comply with said duties when such
       failure increased the risk of harm to Plaintiff and/or Plaintiff reasonably relied upon
       Defendant's compliance with said duty by walking in the area where the accident
       occurred, in violation of the Restatement (Second) of Torts, Section 323, 324, 324A
       and 344.

       21. Solely as a result of the carelessness and negligence of Defendant, Plaintiff

was caused to suffer injuries to her bones, joints, muscles, tendons, blood vessels and

soft tissues throughout her entire body, both internally and externally, all of which may be

permanent, including, but not limited to: multiple fractures to the left knee cap requiring

surgery and causing internal derangement of the bones and tissues of the knee.

       22. As a result of the above injuries, Plaintiff has been and may be in the future

obliged to expend various and diverse sums of money for medicine and medical treatment

in an effort to cure the above injuries, all to her great loss and detriment.

       23. As a result of the above accident and injuries sustained thereby, Plaintiff has

suffered physical pain, mental anguish, anxiety, embarrassment and humiliation and may

continue to suffer the same for an indefinite period of time in the future, all to her great

loss and detriment.




                                               9
          Case 5:20-cv-04898-JLS Document 1 Filed 10/05/20 Page 10 of 11




       24. As a result of the above injuries, Plaintiff has been unable to engage in her

usual and customary social and recreational activities and other life’s pleasures may be

prevented from engaging in such activities in the future, all to her great loss and detriment.

       WHEREFORE, Plaintiff, Marie Leiby, demands judgment against Defendant, Dollar

General Corporation, in an amount in excess of Seventy-Five Thousand ($75,000), plus

interest, costs of suit, delay damages and other relief as this Honorable Court deems just

and proper.



                                            COUNT III

   Richard Leiby v. The Pepsi Bottling Group, Inc. and Dollar General Corporation

       25. Spouse-Plaintiff, Dieter Mehrke, incorporates by reference all preceding

paragraphs of this Complaint as if fully set forth at length herein.

       26. As a sole result of the carelessness and negligence of Defendants, Pepsi

Bottling and Dollar General as more fully set forth above, Spouse-Plaintiff has been

obliged to incur and may continue to incur for an indefinite period of time into the future

many costs for medicine, medical care and attention, and hospitalization in an attempt to

treat his wife, Plaintiff, for the injuries caused to her by this accident, all to his great

financial loss and detriment.

       27. As a further result of the carelessness and negligence of Defendants as more

fully set forth above, Spouse-Plaintiff has been deprived of the society, comfort,

assistance, and consortium of his wife, Plaintiff, and may continue to be deprived of the

foregoing for an indefinite period of time into the future, all to his great financial loss and

detriment.


                                                 10
         Case 5:20-cv-04898-JLS Document 1 Filed 10/05/20 Page 11 of 11




      WHEREFORE, Plaintiff, Richard Leiby, demands judgment against Defendant, The

Pepsi Bottling Group, Inc. and Dollar General Corporation, in an amount in excess of

Seventy-Five Thousand ($75,000), plus interest, costs of suit, delay damages and other

relief as this Honorable Court deems just and proper.




                                  COHEN, FEELEY, ALTEMOSE & RAMBO, P.C.




                                 BY:_________________________
                                    Mark K. Altemose, Esquire
                                    I.D. No.: 58939
                                     2851 Baglyos Circle
                                    Bethlehem, PA 18020
                                    (610) 625-2100
                                    maltemose@cohenfeeley.com
                                    Attorney for Plaintiffs




                                            11
